DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
	Applicant's submission filed on 3/4/2022 has been entered. Amended Claims 1, 9 and 10 have been noted in addition to canceled Claims 15-17. The amendment has overcome the claim objections previously set forth - those claim objections have been withdrawn accordingly. Claims 1 and 4-14 are currently pending. 

Claim Objections
2.	The claims listed below are objected to because of the following informalities:  
In Claim 1, line 5, change “laminated, disposed” to -- laminated, that is disposed -- 
In Claim 9, line 6, change “woven metal fibers disposed” to -- woven metal fibers that are disposed -- 
In Claim 10, line 6, change “a heat resistant material disposed” to -- a heat resistant material that is disposed -- 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1 and 4-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 now recites the limitation “a laminate in which a plurality of mesh plates are laminated, disposed flush against the nozzle over an entire surface of the downstream side of the nozzle and covers the nozzle hole” which is considered indefinite because it is unclear if “the nozzle hole” is referring to each and every hole of the established “at least one nozzle hole” or if it is referring to a single, particular nozzle hole. It is consequently unclear if the laminate covers a single nozzle hole or each and every nozzle hole. 
	Furthermore, Claim 1 recites the limitation “the laminate is positioned on an outermost surface of the surface combustion burner to form flame on a surface of the laminate” after establishing that the laminate is “disposed flush against the nozzle over an entire surface of the downstream side of the nozzle”. Thus, it is unclear if the claimed “nozzle” is also the outermost surface of the surface combustion burner that “the laminate is positioned on” or if the laminate itself forms an outermost surface of the combustion burner. The metes and bounds of the claim are consequently unclear. 
	Claims 4-8, 12 and 13 are rejected due to their dependency on Claim 1. 
	Claim 9 now recites the limitation “and cover the nozzle hole” in line 7 which is considered indefinite because it is unclear if “the nozzle hole” is referring to each and every hole of the established 
	Furthermore, Claim 9 recites the limitation “the laminate is positioned on an outermost surface of the surface combustion burner to form flame on a surface of the laminate” after establishing that the laminate is “disposed flush against the woven metal fibers”. Thus, it is unclear if the claimed “woven metal fibers” is also the outermost surface of the surface combustion burner that “the laminate is positioned on” or if the laminate itself forms an outermost surface of the combustion burner. The metes and bounds of the claim are consequently unclear. 
	Claim 10 now recites the limitation “and covers the nozzle hole” in line 7 which is considered indefinite because it is unclear if “the nozzle hole” is referring to each and every hole of the established “at least one nozzle hole” or if it is referring to a single, particular nozzle hole. It is consequently unclear if the woven metal fibers cover a single nozzle hole or each and every nozzle hole. 
	Furthermore, Claim 10 recites the limitation “the laminate is positioned on an outermost surface of the surface combustion burner to form flame on a surface of the laminate” after establishing that the laminate is “disposed flush against the heat resistant material”. Thus, it is unclear if the claimed “heat resistant material” is also the outermost surface of the surface combustion burner that “the laminate is positioned on” or if the laminate itself forms an outermost surface of the combustion burner. The metes and bounds of the claim are consequently unclear. 
	Claims 11 and 14 are rejected due to their dependency on Claim 10.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1 and 4-14 are rejected under 35 U.S.C. 103 as being unpatentable over Flynn (US 3,199,573) in view of Placek (US 3,852,025).
Regarding Claim 1, Flynn teaches of a surface combustion burner (110) (see Fig. 3) comprising: 
a nozzle (118) (Note that “a nozzle” in this context is being interpreted as an element with one or more holes that permits fluid passage therethrough and that element (118) comprises a plurality of holes within its “fibrous” structure that permit fluid passage therethrough (see at least Col. 6 lines 58-66 and Figs. 1, 3) - element (118) accordingly constitutes “a nozzle” as claimed) configured to discharge fuel gas (“gas”) and air (“air”) for combustion from at least one nozzle hole on a downstream side of the nozzle (the downstream side of element (118) that faces upwards as is shown in Figs. 1-3) (see at least Col. 6 lines 58-66, Col. 7 lines 48-58 and Figs. 1-3), and 
a laminate (laminate comprising elements (120) and (122)) in which a plurality of mesh plates (120, 122) are laminated (note that the limitation of a plurality of mesh plates that are “laminated” is being interpreted as a plurality of mesh plates that overlay one another; as is evident from Figs. 1 and 3, mesh plates (120, 122) directly overlay one another and are accordingly “laminated” as claimed) that is disposed flush against the nozzle (118) over an entire surface of the downstream side of the nozzle and covers the at least one nozzle hole (as is shown in Fig. 3) (see at least Col. 6 lines 58-66 and Fig. 3), wherein 
the laminate is positioned on an outermost surface of the surface combustion burner (as is shown in Fig. 3, the laminate (laminate comprising elements (120) and (122)) forms an external surface of the burner and can accordingly be considered to be “positioned on an outermost surface of the surface combustion burner” as claimed) (see at least Col. 7 lines 3-9 and Fig. 3 and note that element 
Flynn fails to explicitly teach that the laminate includes a portion having an offset arrangement between at least any adjacent ones of the mesh plates. However, such configuration is known in the art. 
Placek discloses a relatable surface combustion burner (Fig. 1) comprising a nozzle (10) configured to discharge fuel gas and air for combustion (see at least Col. 2 lines 16-43 and Fig. 1) in addition to a laminate (15) provided on a tip of the nozzle (see at least Figs. 1, 4, 5 and 9) in which a plurality of mesh plates (15a, 15b) are laminated (See at least Col. 2 line 62 - Col. 3 line 28 and Fig. 9 and note that the limitation of a plurality of mesh plates that are “laminated” is being interpreted as a plurality of mesh plates that overlay one another; as is evident from Fig. 9, mesh plates (15a, 15b) directly overlay one another and are accordingly “laminated” as claimed.), wherein the laminate includes a portion (portion shown in Fig. 9) having an offset arrangement between at least any adjacent ones of the mesh plates (In accordance with the specification, “an offset arrangement between at least any adjacent ones of the mesh plates” is being interpreted as the mesh plates being positioned staggered relative to one another such that meshes having the same size and shape do not overlap with each other perfectly in the laminating direction; as is evident from at least Col. 2 line 62 - Col. 3 line 28 and Fig. 9, such an offset arrangement exists between mesh plate 15a and 15b - Placek accordingly teaches this limitation as claimed.). Placek teaches that it is advantageous for the laminate to include a plurality of mesh plates that are laminated and that have an offset arrangement between adjacent ones of the mesh plates because, inter alia, it “has the added advantage of increasing the area of the screen 15 which is visibly exposed when raised to infra-red generating temperature” (see at least Col. 3 lines 37-42 and Fig. 9). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the burner taught by Flynn by configuring the existing laminate inter alia, increased the area of the laminate that is visibly exposed when raised to infra-red generating temperature which would have contributed to enhanced efficiency. 
	Furthermore, the combination of Flynn and Placek fails to explicitly teach that the laminate as a whole has an opening ratio of 8 % or less and that each mesh plate of the plurality of mesh plates has an opening ratio of 30 % - 85 %. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the opening ratio of the laminate as a whole to have an opening ratio of 8 % or less since wherein each mesh plate of the plurality of mesh plates has an opening ratio of 30 % - 85 % as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
(“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); See also In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).

In the instant case, the combination of Flynn and Placek comprises a laminate with an opening ratio in addition to individual mesh plates with their own opening ratio that make up the laminate (as presented above) - thus the general conditions of the claim are disclosed in the prior art. The opening ratio of the laminate as a whole in addition to that of each mesh plate is a result effective variable that is readily changeable in the combined burner taught by Flynn and Placek. A larger opening ratio of each mesh plate, and of the laminate as a whole, will allow combustion gases to pass through at a higher rate 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the opening ratio of the laminate in the combined burner to be 8% or less wherein each mesh plate of the plurality of mesh plates has an opening ratio of 30 % - 85 % as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 4, Placek also teaches that the laminate (which would be a part of the combined apparatus as is presented above in the rejection for Claim 1) has a lamination interval of 2 mm or less, the lamination interval being defined as a distance between mid-thickness positions of adjacent ones of the mesh plates (See at least Col. 3 lines 20-28 and note that the “combined thickness” of the laminate is “0.60 - 0.065 inch” (which is less than 2 mm). Since the lamination interval is less than the total thickness (which is which is less than 2 mm), it follows that the lamination interval is necessarily less than 2 mm as claimed.). 

	Regarding Claim 5, Placek also teaches that each mesh plate of the plurality of mesh plates has mesh lines with a diameter of 0.2 mm to 2 mm (See at least Col. 3 lines 20-28 and note that the mesh lines of each plate have a diameter of “0.040 inch” which is within the range of 0.2 mm - 2 mm). 

	Regarding Claim 6, Flynn and Placek teach the surface combustion burner according to Claim 1 (see the rejection for Claim 1), but fail to explicitly teach that each mesh plate of the plurality of mesh plates has openings with an average span of 1 mm to 5 mm. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the size of the openings of each mesh plate to have an average span of 1 mm to 5 mm as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
(“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); See also In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).

In the instant case, the combination of Flynn and Placek comprises a laminate with a plurality of mesh plates that each have openings with an average span (see the rejection for Claim 1 above) - thus the general conditions of the claim are disclosed in the prior art. The magnitude of the average span is a result effective variable that is readily changeable in the combined burner taught by Flynn and Placek. A larger opening span will allow combustion gases to pass through at a higher rate while a smaller opening span will enhance the incandescence of the laminate. Merely adjusting the magnitude of the average span of the openings of each of the existing mesh plates to be within a range of 1 mm to 5 mm as claimed would have been readily achievable by one of ordinary skill in the art. 


	Regarding Claim 7, Flynn and Placek teach the surface combustion burner according to Claim 1 (see the rejection for Claim 1) but fail to explicitly disclose an embodiment wherein the laminate has four or more of the mesh plates. However, merely increasing the number of mesh plates in the existing laminate of Flynn and Placek from two (as is shown in Fig. 9 of Placek) to four would have been an obvious matter of design choice. 
To support a conclusion that a claim is directed to obvious subject matter, i.e., that a feature is an obvious matter of design choice, an Examiner must present a ‘convincing line of reasoning’ as to why one of ordinary skill in the art would have found the claimed feature to have been obvious.  Ex parte Clapp, 227 U.S.P.Q. 972, 973 (BPAI 1985).  When determining whether a rejection based on design choice is appropriate, the Examiner must review the Specification and ascertain if the limitation in question is disclosed as serving any advantage or particular purpose, or whether it solves a stated problem.  The Examiner also should explain the reasoning used to determine that the prior art would have performed equally as well as the claimed invention.  These two steps help present the aforementioned ‘convincing line of reasoning.’  Ex parte Clapp, 227 U.S.P.Q. at 973.

	The specification discloses that “The laminate 4 illustrated in FIG. 3 is an example in which two mesh plates 40 are laminated”. Thus, it is apparent that using four mesh plates as opposed to two is not critical to the invention since the application has disclosed that both configurations are useable.  Moreover, it is evident that that the prior art would have performed equally as well as the claimed invention since the prior art of Placek teaches of a configuration with two mesh plates and the instant application discloses that two mesh plates form a workable configuration. Simply increasing the number of screen elements within the laminate in the combined apparatus of Flynn and Placek to achieve a 
	Therefore, it would have been prima facie obvious to modify the burner taught Flynn and Placek by increasing the number of mesh plates in the existing laminate from two to four to obtain the invention as specified in Claim 7 since such modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 8, Placek also teaches that each mesh plate is a metal mesh (see at least Col. 5 lines 17-27 and Figs. 1, 9).

Regarding Claim 9, to the extent that Claim 9 is understood in light of the 112(b) rejection set forth in this Office Action, Flynn teaches of a surface combustion burner (110) (see Fig. 3) comprising: 
a nozzle (118) (Note that “a nozzle” in this context is being interpreted as an element with one or more holes that permits fluid passage therethrough and that element (118) comprises a plurality of holes within its “fibrous” structure that permit fluid passage therethrough (see at least Col. 6 lines 58-66 and Figs. 1, 3) - element (118) accordingly constitutes “a nozzle” as claimed) configured to discharge fuel gas (“gas”) and air (“air”) for combustion from at least one nozzle hole on a downstream side of the nozzle (the downstream side of element (118) that faces upwards as is shown in Figs. 1-3) (see at least Col. 6 lines 58-66, Col. 7 lines 48-58 and Figs. 1-3);
 woven metal fibers (120) (see at least Col. 6 lines 38-42, Col. 6 lines 58-56 and Figs. 1, 3 and note that element (120) is made from “Inconel” fibers (which are metal) and formed into a “mesh screen” (which is woven)) that are disposed flush against the nozzle (118) over an entire surface of the 
a laminate (122) disposed flush against the woven metal fibers (as is shown in Fig. 3) (see at least Col. 6 lines 58-66 and Fig. 3); wherein
the laminate is positioned on an outermost surface of the surface combustion burner (as is shown in Fig. 3, the laminate (122) forms an external surface of the burner and can accordingly be considered to be “positioned on an outermost surface of the surface combustion burner” as claimed) (see at least Col. 7 lines 3-9 and Fig. 3 and note that element (124) is an optional element that will not be present if element (112) of the laminate is “directly retained as by screws”) to form flame on a surface of the laminate (see at least Col. 7 lines 33-40 and Fig. 3).
Flynn fails to explicitly teach that the laminate includes a plurality of mesh plates that are laminated wherein a portion of the laminate has an offset arrangement between at least any adjacent ones of the mesh plates. However, such configuration is known in the art. 
Placek discloses a relatable surface combustion burner (Fig. 1) comprising a nozzle (10) configured to discharge fuel gas and air for combustion (see at least Col. 2 lines 16-43 and Fig. 1) in addition to a laminate (15) provided on a tip of the nozzle (see at least Figs. 1, 4, 5 and 9) in which a plurality of mesh plates (15a, 15b) are laminated (See at least Col. 2 line 62 - Col. 3 line 28 and Fig. 9 and note that the limitation of a plurality of mesh plates that are “laminated” is being interpreted as a plurality of mesh plates that overlay one another; as is evident from Fig. 9, mesh plates (15a, 15b) directly overlay one another and are accordingly “laminated” as claimed.), wherein the laminate includes a portion (portion shown in Fig. 9) having an offset arrangement between at least any adjacent ones of the mesh plates (In accordance with the specification, “an offset arrangement between at least any adjacent ones of the mesh plates” is being interpreted as the mesh plates being positioned staggered relative to one another such that meshes having the same size and shape do not overlap with inter alia, it “has the added advantage of increasing the area of the screen 15 which is visibly exposed when raised to infra-red generating temperature” (see at least Col. 3 lines 37-42 and Fig. 9). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the burner taught by Flynn by configuring the existing laminate to have a plurality of mesh plates that are laminated in addition to an offset arrangement between adjacent ones of the mesh plates as taught by Placek. Doing so would have, inter alia, increased the area of the laminate that is visibly exposed when raised to infra-red generating temperature which would have contributed to enhanced efficiency. 
	Furthermore, the combination of Flynn and Placek fails to explicitly teach that the laminate as a whole has an opening ratio of 8 % or less and that each mesh plate of the plurality of mesh plates has an opening ratio of 30 % - 85 %. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the opening ratio of the laminate as a whole to have an opening ratio of 8 % or less since wherein each mesh plate of the plurality of mesh plates has an opening ratio of 30 % - 85 % as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
(“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference  In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).

In the instant case, the combination of Flynn and Placek comprises a laminate with an opening ratio in addition to individual mesh plates with their own opening ratio that make up the laminate (as presented above) - thus the general conditions of the claim are disclosed in the prior art. The opening ratio of the laminate as a whole in addition to that of each mesh plate is a result effective variable that is readily changeable in the combined burner taught by Flynn and Placek. A larger opening ratio of each mesh plate, and of the laminate as a whole, will allow combustion gases to pass through at a higher rate while smaller opening ratios will enhance the incandescence of the laminate. Merely adjusting the number of mesh plates and the positioning of the mesh plates within the laminate to achieve a desired opening ratio balance and arrive at an overall laminate opening ratio of 8% or less wherein each mesh plate of the plurality of mesh plates has an opening ratio of 30 % - 85 % would have been readily achievable by one of ordinary skill in the art. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the opening ratio of the laminate in the combined burner to be 8% or less wherein each mesh plate of the plurality of mesh plates has an opening ratio of 30 % - 85 % as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Note that such modification would have necessarily resulted in the invention as claimed. 


a nozzle (114) (Note that “a nozzle” in this context is being interpreted as an element with one or more holes that permits fluid passage therethrough and that element (114) comprises a plurality of holes within its structure that permit fluid passage therethrough (see at least Col. 6 lines 58-66 and Figs. 1, 3) - element (114) accordingly constitutes “a nozzle” as claimed) configured to discharge fuel gas (“gas”) and air (“air”) for combustion from at least one nozzle hole on a downstream side of the nozzle (the downstream side of element (114) that faces upwards as is shown in Figs. 1-3) (see at least Col. 6 lines 58-66, Col. 7 lines 48-58 and Figs. 1-3);
a heat resistant material (element (118) which comprises heat resistant “ceramic” material) that is disposed flush against the nozzle over an entire surface of the downstream side of the nozzle and covers the at least one nozzle hole (as is shown in Fig. 3) (see at least Col. 6 lines 58-66 and Fig. 3); and
a laminate (laminate comprising elements (120) and (122)) in which a plurality of mesh plates (120, 122) are laminated (note that the limitation of a plurality of mesh plates that are “laminated” is being interpreted as a plurality of mesh plates that overlay one another; as is evident from Figs. 1 and 3, mesh plates (120, 122) directly overlay one another and are accordingly “laminated” as claimed) that is disposed flush against the heat resistant material (118); wherein
the laminate is positioned on an outermost surface of the surface combustion burner (as is shown in Fig. 3, the laminate (laminate comprising elements (120) and (122)) forms an external surface of the burner and can accordingly be considered to be “positioned on an outermost surface of the surface combustion burner” as claimed) (see at least Col. 7 lines 3-9 and Fig. 3 and note that element (124) is an optional element that will not be present if element (112) of the laminate is “directly retained as by screws”) to form flame on a surface of the laminate (see at least Col. 7 lines 33-40 and Fig. 3).

Placek discloses a relatable surface combustion burner (Fig. 1) comprising a nozzle (10) configured to discharge fuel gas and air for combustion (see at least Col. 2 lines 16-43 and Fig. 1) in addition to a laminate (15) provided on a tip of the nozzle (see at least Figs. 1, 4, 5 and 9) in which a plurality of mesh plates (15a, 15b) are laminated (See at least Col. 2 line 62 - Col. 3 line 28 and Fig. 9 and note that the limitation of a plurality of mesh plates that are “laminated” is being interpreted as a plurality of mesh plates that overlay one another; as is evident from Fig. 9, mesh plates (15a, 15b) directly overlay one another and are accordingly “laminated” as claimed.), wherein the laminate includes a portion (portion shown in Fig. 9) having an offset arrangement between at least any adjacent ones of the mesh plates (In accordance with the specification, “an offset arrangement between at least any adjacent ones of the mesh plates” is being interpreted as the mesh plates being positioned staggered relative to one another such that meshes having the same size and shape do not overlap with each other perfectly in the laminating direction; as is evident from at least Col. 2 line 62 - Col. 3 line 28 and Fig. 9, such an offset arrangement exists between mesh plate 15a and 15b - Placek accordingly teaches this limitation as claimed.). Placek teaches that it is advantageous for the laminate to include a plurality of mesh plates that are laminated and that have an offset arrangement between adjacent ones of the mesh plates because, inter alia, it “has the added advantage of increasing the area of the screen 15 which is visibly exposed when raised to infra-red generating temperature” (see at least Col. 3 lines 37-42 and Fig. 9). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the burner taught by Flynn by configuring the existing laminate to have an offset arrangement between adjacent ones of the mesh plates as taught by Placek. Doing so inter alia, increased the area of the laminate that is visibly exposed when raised to infra-red generating temperature which would have contributed to enhanced efficiency. 
	Furthermore, the combination of Flynn and Placek fails to explicitly teach that the laminate as a whole has an opening ratio of 8 % or less and that each mesh plate of the plurality of mesh plates has an opening ratio of 30 % - 85 %. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the opening ratio of the laminate as a whole to have an opening ratio of 8 % or less since wherein each mesh plate of the plurality of mesh plates has an opening ratio of 30 % - 85 % as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
(“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); See also In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).

In the instant case, the combination of Flynn and Placek comprises a laminate with an opening ratio in addition to individual mesh plates with their own opening ratio that make up the laminate (as presented above) - thus the general conditions of the claim are disclosed in the prior art. The opening ratio of the laminate as a whole in addition to that of each mesh plate is a result effective variable that is readily changeable in the combined burner taught by Flynn and Placek. A larger opening ratio of each mesh plate, and of the laminate as a whole, will allow combustion gases to pass through at a higher rate while smaller opening ratios will enhance the incandescence of the laminate. Merely adjusting the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the opening ratio of the laminate in the combined burner to be 8% or less wherein each mesh plate of the plurality of mesh plates has an opening ratio of 30 % - 85 % as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Note that such modification would have necessarily resulted in the invention as claimed.  

	Regarding Claim 11, Flynn and Placek teach the surface combustion burner according to Claim 10 (see the rejection for Claim 10) but fail to explicitly teach that the heat resistant material has a thickness of 3 mm to 20 mm. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the thickness of the heat resistant material to a thickness of 3 mm to 20 mm as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
(“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); See also In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally 

In the instant case, Flynn teaches of a heat resistant material (118) with a thickness (see at least Col. 6 lines 58-66 and Figs. 1-3) - thus the general conditions of the claim are disclosed in the prior art. The thickness of the heat resistance material is a result effective variable that is readily changeable in the burner taught by Flynn and Placek. A thicker material will have a greater influence on heat retention at the expense of overall burner thickness and vice versa. Merely adjusting the thickness of the heat resistant material to achieve a desired balance would have been readily achievable by one of ordinary skill in the art. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the thickness of the heat resistant material in the combined apparatus of Flynn and Placek to a thickness of 3 mm to 20 mm as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Note that such modification would have necessarily resulted in the invention as claimed. 

Regarding Claim 12, Flynn and Placek teach a composite burner (see Fig. 3 of Flynn) comprising: the surface combustion burner (110) according to claim 1 (see Fig. 3 of Flynn and the rejection for Claim 1); a nozzle (142) configured to discharge fuel gas (“gas”); and a nozzle (140) configured to discharge air (“air”) for combustion (see at least Col. 7 lines 49-59 and Fig. 3).

Regarding Claim 13: Flynn and Placek teach the the composite burner according to Claim 12 (see the rejection for Claim 12 above) and Flynn teaches that the composite burner can be used in any 

Regarding Claim 14, Flynn and Placek teach the surface combustion burner according to Claim 10 (see the rejection for Claim 10) and Flynn also teaches that the heat resistant material comprises particulate (“ceramic” particulate that makes up element (118) - see at least Col. 6 lines 58-66 and Figs. 1-3). Flynn and Placek fail to explicitly teach that the heat resistant material which comprises the ceramic particulate is “layered”. However, merely using multiple layers of the material as opposed to a single layer of the material would have been an obvious matter of design choice. 
To support a conclusion that a claim is directed to obvious subject matter, i.e., that a feature is an obvious matter of design choice, an Examiner must present a ‘convincing line of reasoning’ as to why one of ordinary skill in the art would have found the claimed feature to have been obvious.  Ex parte Clapp, 227 U.S.P.Q. 972, 973 (BPAI 1985).  When determining whether a rejection based on design choice is appropriate, the Examiner must review the Specification and ascertain if the limitation in question is disclosed as serving any advantage or particular purpose, or whether it solves a stated problem.  The Examiner also should explain the reasoning used to determine that the prior art would have performed equally as well as the claimed invention.  These two steps help present the aforementioned ‘convincing line of reasoning.’  Ex parte Clapp, 227 U.S.P.Q. at 973.


	Therefore, it would have been prima facie obvious to modify the burner taught by Flynn and Placek by forming the existing heat resistant material from a plurality of layers as opposed to the single layer shown in Fig. 1 of Flynn since such modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art. Note that such modification would have necessarily resulted in the invention as claimed. 

Response to Arguments
The arguments filed 3/4/2022 have been fully considered but are moot in light of the new grounds of rejection necessitated by the claim amendments. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Krauklis et al. (US 7,611,351 B2) and Karlovetz et al. (US 3,857,670) are considered relevant to this application in terms of structure and use. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        3/11/2022

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762